Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 31, 2020

                                      No. 04-20-00096-CR

                                         Ricky CANTU,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5992
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

       After this court’s en banc order extended the due date for all pending briefs until June 30,
2020, Appellant’s brief was due on June 30, 2020. After no brief was filed, on July 27, 2020, we
ordered Appellant to file either a motion to dismiss or the brief by August 6, 2020.
        Appellant promptly filed a response and requested a thirty-day extension of time to file
the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on August 26, 2020.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court